Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification describes a first label included in a listing of anonymized (masked) labels that corresponds to a type of information in a tokenized attributed based on an identified classifier may be included. The label can provide an anonymized identifier of a type of information represented in the attribute. The label can be generated based on any of the attribute and the classifier. For example, if an attribute relates to a name, the corresponding label can be "La1." In these embodiments, only entities with access to a listing of the information corresponding to the labels can identify the type of information identified by each label, thereby anonymizing the data. To the third-party Consolidation Platform, the actual, unencrypted attribute or classifier may be unknown due to the tokenization of the data. For example, a certain attribute may refer to a data subject's address and have a label of "Address," but once labelized, this label may be token "La1" to the third-party Consolidation Platform
Moreover, the application described a masking  token set version of the modified attribute from the following: hashing the modified attribute using a hash salt and encryption key included in the client- specific encryption information to generate a hashed modified attribute; comparing the label with a tag store including a series of client-specific tags to identify a first tag that corresponds to the label; and generating a contextualized token of the modified attribute that includes the first tag: and compressing the tokenized version of the modified attribute from a 64-character token to a 44- character string using a Base64 encoding scheme. 
	  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to operate the invention commensurate in scope with these claims without the labeling and the masking described.
Rejections - 35 USC § 101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
 

Claims 1-20 are directed to a system, method, and product, which are each \statutory categories of invention. (Step 1: YES).

The Examiner has identified independent method Claim 20 as the claim that represents the invention for analysis.  The claims are directed to the abstract idea of  comparing data files. 

Representative Claim 20  recites the following abstract steps:

1)  comparing the Customer attributes bitmap to the Reference Source bitmap; 
2) identifying at least one data attribute of a record in the Customer bitmap with a 0 bit and identifying a corresponding data attribute of a record in the Reference Source + bitmap with a 1 bit; 
3)  indicating to the Customer that the Reference Source possesses at least one data attribute missing from the at least one Customer record.

(Step 2A-Prong 1).

Limitations 1-3, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. These limitations, under their broadest reasonable interpretation, cover performance of developing consumer profiles as certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The additional elements beyond the abstract idea include a computer readable medium. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  
 
Step 2A-Prong 2: (The additional claimed elements / integration into a practical application)

The issue is are an additional elements integrate the judicial exception into a practical application if, inter alia, the additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field vs merely using a these components as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment.

The additional element is that of the computer readable medium. The specification does not claim to have invented either the processor or the algorithm for matching the two files. Thus, one can interpret the claims as using the additional elements as a tool to perform the abstract idea. This generally linking of the use of the judicial exception to a particular technological environment or field are not sufficient. As claimed, the additional elements do not integrate the judicial exception into a practical application. The computer hardware/software is recited at a high-level (perhaps the highest level) of generality (/.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are ata high level of generality. Therefore, claim 20 is directed to an abstract idea without a practical application.

(Step 2B: significantly more)

The issue is whether claim 20  includes additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well- understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.

 Here, the additional elements are used as tools to implement the abstract idea without improving the elements, the additional elements process information but do so without an inventive concept. As an ordered combination, these elements recite no more than when they are considered individually. Mere instructions to an exception using a generic computer components cannot provide an inventive concept. The specification describe only the highest level generic function, transitive matching, which is well understood in the industry. See Wikipedia cite above. Thus, claim 20 is not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of co-pending Application No. 16/844,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Burdick et al, Patent Pub 20040107203.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al, Patent Pub 20040107203 .

1)  comparing the Customer attributes data  to the Reference Source  (paragraph 33-45) ; 
3)  indicating to the Customer that the Reference Source possesses at least one data attribute missing from the at least one Customer record (paragraph).
The reference fails to expressly teach  2) identifying at least one data attribute of a record in the Customer bitmap with a 0 bit and identifying a corresponding data attribute of a record in the Reference Source + bitmap with a 1 bit  ), but does teach pre-processing the data to standard normal format.  The standard normal distribution is a normal distribution with a mean of zero and standard deviation of 1. The standard normal distribution is centered at zero and the degree to which a given measurement deviates from the mean is given by the standard deviation. It would have been obvious for one skilled in the art at the time to have preprocessed the data and and/or compared nominal consumer data such as race. 



Response to Arguments

The applicant’s arguments and claim amendments are persuasive for the outstanding rejections but for 20, as amended the arguments are not commensurate with limitations of claim 20.   

 The applicant should schedule an interview to see discuss amendments via after final practice. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698